MEMORANDUM **
*857Juan Manuel Godinez Cadena, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision ordering him removed and denying his request to administratively close proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review questions of law de novo, Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002), and we deny the petition.
The BIA correctly affirmed the IJ’s denial of petitioner’s request for administrative closure where the government declined to consent to the closure of the case. See In Re Gutierrez-Lopez, 21 I. & N. Dec. 479, 480 (BIA 1996) (“A case may not be administratively closed if opposed by either of the parties”).
Petitioner’s requests for decision are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.